Citation Nr: 0031577	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-13 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for pseudofolliculitis 
barbae.

2. Entitlement to a compensable evaluation for service-
connected hypertension for the period prior to March 12, 
1999.

3. Entitlement to an evaluation greater than 10 percent for 
service-connected hypertension for the period beginning on 
and including March 12, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from January 1981 to 
January 1985.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

In this case, the appellant claims, among other things, 
entitlement to service connection for pseudofolliculitis 
barbae.  The RO denied the claim as not well grounded.  
During the pendency of the appellant's appeal, but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became law.  This liberalizing legislation is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In this case, the Board notes that in March 2000, the 
appellant reported that he was treated at the Jackson VAMC 
for pseudofolliculitis barbae.  Additionally, regarding his 
increased rating claims, the appellant has reported treatment 
at the Jackson VAMC for hypertension.  However, these records 
do not appear in the claims file.  The VA treatment records 
are deemed to be evidence of record, and a determination on 
the merits of the veteran's appeal cannot be made without 
consideration of the evidence.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the claim is REMANDED for the following 
development:

1.  The RO should comply with the 
notice and duty to assist provisions 
of the Veterans Claims Assistance of 
Act of 2000.  Specifically, the RO 
should, with the assistance of the 
appellant as indicated, obtain copies 
of all medical treatment records for 
hypertension and for 
pseudofolliculitis barbae, to include 
those from the Jackson VAMC dated in 
February 2000.  To the extent private 
records are needed, the appellant 
should provide releases so that the 
information can be obtained.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  
The appellant and his representative 
should also be informed of the 
negative results.  38 C.F.R. § 3.159.

2.  The appellant should be examined 
by a VA physician to determine the 
severity of his hypertension.  All 
necessary special studies or tests 
and evaluations are to be 
accomplished.  The report of 
examination should include a complete 
rationale for all opinions expressed.  
The entire claims folder should be 
made available to and reviewed by the 
examiner.

3.  Thereafter, the case should be 
readjudicated by the RO pursuant to 
the Veterans Claims Assistance Act of 
2000 as set forth above.  To the 
extent the benefits sought on appeal 
are not granted, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  
No action is required of the 
appellant until he is notified.  The 
Board intimates no opinion as to the 
ultimate outcome in this case but the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


